McFadden, Judge,
concurring specially.
I concur fully in Division 1 of the majority opinion. I do not agree with all that is written in Division 2, but I concur in that division because I understand it to admit the testimony of appellant’s expert, a preeminent urologist, “that in effect more than half of [appellant’s] penis was totally numb” and to admit his conclusions founded upon that observation.
Asked about his examination, appellant’s expert first described appellant’s injury then continued:
I did something that we call quantitative neurosensory testing. It’s kind of a sophisticated way of measuring sensation and a few other things, but sensation and vibratory sensation.
*376Decided November 13, 2014
Reconsideration denied December 15, 2014
JohnM. Clark, Frails & Wilson, Edwin A. Wilson, for appellant.
McClure, Ramsay, Dickerson & Escoe, John A. Dickerson, for appellee.
What I found was that he had absolutely no sensation, zero to touch using [the Monofilament Test] in the region of his partial thickness skin grafts of the penis. So that in effect more than half of his penis was totally numb.
Later, as detailed in the majority opinion, the expert explained that “testing for sensation ... is a subjective test. . . . [I]t’s what the patient tells you he does feel or doesn’t feel... so some investigators have set up methods of using several types of devices to make a subjective test as objective as possible.” The test at issue, as he went on to explain, is one such test. It simply applies pressure in precise amounts at precise locations. The patient then reports the resulting sensation or lack of sensation, and his report is recorded. The test, therefore, is merely a refinement of some of the most fundamental methods of medical diagnosis. Because testimony founded on it “rests upon good grounds, [that testimony] should be tested by the adversary process — competing expert testimony and active cross-examination ■— rather than excluded from jurors’ scrutiny for fear that they will not grasp its complexities or satisfactorily] weigh its inadequacies.” Quiet Technology DC-8 v. Hurel-Dubois UK Ltd., 326 F3d 1333, 1345 (II) (C) (11th Cir. 2003) (citations and punctuation omitted).
Although the Monofilament Test is apparently capable of drawing fine distinctions, the expert’s opinions rest on his observation that appellant “had absolutely no sensation” in the regions of the skin grafts. But even if the expert’s opinions did rest on such fine distinctions, arguments that his measurements were “methodologically flawed” would “go to the weight, not the admissibility, of the evidence he offered.” Quiet Technology DC-8, 326 F3d at 1345 (II) (C).